Title: James Madison to Lewis Condict, 21 March 1831
From: Madison, James
To: Condict, Lewis


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 21. 1831
                            
                        
                        I have just recd. your letter of the 15th. with the papers returned from Richmond by Mr. Venable. I am
                            certainly not wanting in any of the recollections which ought to inspire my best wishes for the prosperity of Nassau-Hall.
                            But the particular relations in which I stand to another Institution, more than that, deficient, both in Professorships,
                            and in the means of providing them would of course afford the stronger claim on my limited resources. And I will be candid
                            enough to state that these are subject to claims more imperitative than any that could proceed from either of those
                            quarters. I do not detain the subscription paper, because I am quite sure that no effective use could be made of it within
                            the circle of my communication.
                        The States are now generally engaged in providing within themselves, the means of Education in its higher as
                            well as ordinary branches. And it may be expected that New Jersey, among her other merits, will feel an emulation that
                            will not permit a diminution of the external aids attracted by the reputation of her ancient Seat of the Muses, to be
                            unsupplied by a wise liberality.
                        Mrs. Madison is gratified by the kind sentiments expressed in your letter, and joins me in the offer of
                            cordial respects & salutations.
                        
                        
                            
                                James Madison
                            
                        
                    